DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicants have amended the claims to overcome the previous rejection under 35 U.S.C. 112(b).  Reasons for allowance can be found in the previous Office Action dated 24 June 2022, and are repeated below for convenience.
The closest prior art of record, known by Tsuyama et al. (WO 2018/047484), wherein US Serial No. 2019/0177508 is used as the English equivalent for citation purposes, teaches an acyl phosphine photoinitiator of Formula 1-2 [0073-0076].

    PNG
    media_image1.png
    376
    310
    media_image1.png
    Greyscale








Tsuyama et al. fails to teach the claimed compound, as required by the instant claims, with sufficient specificity.  Tsuyama et al. does not contain sufficient suggestion, teaching, or motivation that would lead us from the taught acyl phosphine oxide compound to the required compound having an ether group directly off the aryl ring, linking to an ester group; as such, there is no evidence teaching that structural differences would have similar properties and reactivity.  Such a reconstruction of the claims would be based on impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Umebayashi et al. (US Serial No. 20009/0186163) teaches an acylphosphine oxide compound represented by Formula (2) or Formula (3) below. 

    PNG
    media_image2.png
    182
    299
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    147
    293
    media_image3.png
    Greyscale





Umebayashi et al. fails to teach the claimed compound, as required by the instant claims, wherein the compound has at least two acylphosphine oxide moieties.  

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453. The examiner can normally be reached M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M ROSWELL/Primary Examiner, Art Unit 1767